Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 14, 1975, convicting him of robbery in the first (two counts) and second degrees, upon a jury verdict, and imposing sentence. Judgment affirmed. In view of the overwhelming proof of defendant’s guilt, we hold as harmless the error in the charge relating to the fact that 12 grand jurors had to agree to the indictment. This error should not be repeated. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.